Citation Nr: 0400733	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-09 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
February 1985 and from November 1990 to July 1991.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 RO decision which denied service 
connection for PTSD.  In December 2002, a Travel Board 
hearing was held at the RO.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds there is a further duty to assist the veteran 
in developing her claim for service connection for PTSD.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e, under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran's service personnel records note that she served 
on active duty in the Army from October 1984 to February 1985 
and from November 1990 to July 1991, including service in the 
Persian Gulf from January 1991 to June 1991.  She was not 
awarded decorations which would indicate combat service.  
Recent medical records include a diagnosis of PTSD; however, 
it is unclear as to whether she has a diagnosis for PTSD 
based upon a verified inservice stressor

In denying service connection for PTSD, the RO held that the 
veteran did not engage in combat and that there was no 
independent evidence to verify a service stressor which might 
lead to PTSD.   At the December 2002 hearing, the veteran 
testified as to a number of stressors including: (1) 
witnessing numerous dead bodies while advancing with her unit 
from Saudi Arabia into Kuwait City; (2) performing guard duty 
in a hostile territory; (3) being subjected to SCUD attacks 
while stationed at the Cobart Towers in Saudi Arabia; and (4) 
witnessing other service members threatening one another with 
their weapons.  

In light of the additional information, the RO should make an 
attempt to verify the veteran's claimed service stressors.  
Any recent psychiatric treatment records should be obtained.  
If service stressors are verified, a VA compensation 
examination to determine the existence and etiology of PTSD 
should be provided.

In view of the foregoing, the case is remanded for the 
following action:

1.  Request additional information from 
the veteran from which to verify her 
alleged inservice stressors.  In 
particular, the Board is interested in 
the veteran's alleged exposure to SCUD 
attacks while stationed at the Cobart 
Towers in Saudi Arabia.

2.  Attempt, where possible, to verify 
the veteran's claimed service stressors 
(witnessing or being affected by named 
casualties, etc.) through the USASCRUR.  

3.  Obtain copies of any additional VA 
psychiatric treatment records since 
August 2001.

4.  If any service stressor is verified 
by the adjudicator, the veteran should 
undergo a VA compensation examination to 
determine the existence and etiology of 
PTSD.  The claims folder should be 
provided to and reviewed by the doctor in 
conjunction with the examination.  Any 
diagnosis of PTSD must be in accordance 
with the standards of DSM-IV.  If PTSD is 
diagnosed, the doctor should clearly 
identify the events which are considered 
stressors supporting the diagnosis, and 
doctor should fully explain why the 
stressors are considered sufficient under 
the standards of DSM-IV.

5.  Complete any other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
with respect to the veteran's claim for 
service connection for PTSD.  Then, review 
the claim.  If the claim is denied, the 
veteran and her representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




